                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION

RURAL COMMUNITY WORKERS                          )
ALLIANCE and JANE DOE,                           )
                                                 )
       Plaintiffs,                               )
                                                 )
       v.                                        )          No. 5:20-CV-06063-DGK
                                                 )
SMITHFIELD FOODS, INC. and                       )
SMITHFIELD FRESH MEATS CORP.,                    )
                                                 )
       Defendants.                               )

                 ORDER DENYING MOTION FOR RECONSIDERATION

       This lawsuit arises from Plaintiffs’ allegations that Defendants Smithfield Foods, Inc., and

Smithfield Fresh Meats Corporation (collectively, “Smithfield”) are inadequately protecting

workers at a Milan, Missouri, meat-processing plant (“the Plant”) during the coronavirus

(“COVID-19”) pandemic.        On May 5, 2020, this Court dismissed this case, finding the

Occupational Health and Safety Administration’s (“OSHA”) had primary jurisdiction over the

issues (Doc. 51). Now before the Court is Plaintiffs’ motion for reconsideration of the Court’s

decision dismissing—rather than staying—this case (Doc. 53). For the following reasons, the

motion is DENIED.

       Under Federal Rules of Civil Procedure 59(e) and 60(b), “[m]otions for reconsideration

serve a limited function: to correct manifest errors of law or fact or to present newly discovered

evidence.” Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414 (8th Cir. 1988) (quotations and

citations omitted). They are not to be used to “introduce new evidence that could have been

adduced during pendency” of the motion at issue, and they are also not the appropriate place to

“tender new legal theories for the first time.” Id. Relief from a motion for reconsideration is an




            Case 5:20-cv-06063-DGK Document 58 Filed 07/14/20 Page 1 of 2
extraordinary remedy and is justified only under “exceptional circumstances.” Prudential Ins. Co.

of Am. v. Nat’l Park Med. Ctr., Inc., 413 F.3d 897, 903 (8th Cir. 2005).

        Here, Plaintiffs do not challenge this Court’s determination that OSHA has primary

jurisdiction over this matter. Rather, they argue that the Court improperly dismissed, rather than

stayed, the action. A stay is necessary, they claim, because although OSHA has started an

investigation into the Plant, Plaintiffs may need to seek immediate relief with this Court “should

facts develop that demonstrate OSHA’s remedial scheme is inadequate” (Doc. 53 at 2). They also

contend that due to the rise in COVID-19 cases at the Plant, a stay is necessary to allow them to

quickly return to this Court for relief if the need arises.

        Plaintiff’s argument that they may need to seek relief if OSHA’s remedial scheme is

inadequate misses the mark. OSHA is currently exercising its jurisdiction at the Plant; it has started

its investigation into the Plant by conducting an on-site inspection, and Plaintiffs concede that

OSHA “plans to take addition[al] steps related to its inspection.” Pl. Br. at 4 n.5. OSHA’s

determinations in the middle of global pandemic “should not be subject to second-guessing by an

‘unelected federal judiciary,’ which lacks the background, competence and expertise to assess

public health” and worker safety, South Bay United Pentecostal Church v. Newsom, 590 U.S. __

(May 29, 2020) (quoting Garcia v. San Antonio Met. Trans. Auth., 469 U.S. 528, 545 (1985)).

        Thus, for the reasons stated in this order and the Court’s prior order deferring to OSHA’s

primary jurisdiction, the motion for reconsideration is DENIED.

        IT IS SO ORDERED.

Date: July 14, 2020                                   /s/ Greg Kays______________________
                                                    GREG KAYS, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                      2
          Case 5:20-cv-06063-DGK Document 58 Filed 07/14/20 Page 2 of 2
